Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, 16-18, 28, drawn to an engineered cell comprising an altered genome wherein a series of bases within at least 10 or more endogenous retrovirus (ERV) elements are altered.
Group II, claim 15, drawn to the engineered cell of Group I comprising sequences encoding HR and SiRNA transiently.
Group III, claim 15, drawn to the engineered cell of Group I comprising transiently sequences encoding MMEJ and SiRNA, transiently.
Group IV, claim 15, drawn to the engineered cell of Group I comprising transiently sequences encoding MMEJ, HR and SiRNA, transiently.
Group V, claims 19-27, drawn to a method of improved genome editing in a host cell comprising (i) introducing into the host cell a heterologous system for introducing DNA breaks into the target DNA and (ii) introducing into the cell heterologous DNA sequences encoding or activating one or more proteins of the recombination pathways.
Group VI, claims 19-27, drawn to a method of improved genome editing in a host cell comprising (i) introducing into the host cell a heterologous system for introducing DNA breaks into the target DNA and (ii) introducing into the cell heterologous DNA sequences such as SiRNA or those encoding proteins which suppress expression of proteins involved in one or more recombination pathways.
Group VII, claims 19-27, drawn to a method of improved genome editing in a host cell comprising (i) introducing into the host cell a heterologous system for introducing DNA breaks into the target DNA and (ii) introducing into the cell heterologous DNA sequences such as SiRNA or those encoding proteins which suppress expression of proteins involved in one or more recombination pathways and heterologous DNA sequences encoding or activating one or more proteins of the recombination pathways.
Group VIII, claims 29-34, drawn to a kit comprising comprising a CRISPR vector, one guide RNA, SiRNA, all in the same container or in separate containers as well as a container comprising some instructions.
In addition to inventions listed as I-VIII above, each of the inventions of Groups I-IV is additionally and independently directed to the following products of unrelated structure and function:
a) An engineered cell comprising gene deletions,
b) An engineered cell comprising gene substitutions, 
c) An engineered cell comprising gene additions, and
d) An engineered cell simultaneously comprising gene deletions, substitutions and additions.
When electing any of the inventions of Groups I-IV applicant is advised to elect an invention from groups (a-d) as well. This is not a species election.
Group I-VIII shown above, lack unity of invention because even though the inventions of these groups require the technical feature of an engineered cell comprising genome alteration. 
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yang et al. Science, 350(6264), 1101-1104, 11/2015, cited in the IDS).
Therefore, the unity of invention is lacking and the claims are restricted as shown above.
 This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of separate structure are as follows: 
1) an engineered cell wherein a mouse gag gene is edited.
2) an engineered cell wherein a mouse pol gene is edited.
3) an engineered cell wherein a mouse env gene is edited.
4) an engineered cell wherein a mouse pol and gag genes are edited.
5) an engineered cell wherein a mouse env and gag genes are edited.
6) an engineered cell wherein a mouse env, pol and gag genes are edited.

Applicant is required, in reply to this action, to simultaneously elect a single inventions from respective Groups I-VIII shown above, Groups (a)-(d), when applicable and a species from Groups 1-7 shown above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-34
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656